IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10731
                         Summary Calendar



                       RAYMOND VELA RANGEL,

                                         Plaintiff-Appellant,

                              versus

                  CRAIG RAINES; TEXAS DEPARTMENT
          OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,
                 STATE CLASSIFICATION COMMITTEE,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:98-CV-72-BG
                      --------------------
                         April 27, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Raymond Vela Rangel, Texas prisoner # 711230, appeals the

district court’s grant of defendant Craig Raines’ motion for

judgment as a matter of law pursuant to Federal Rule of Civil

Procedure 50(a).   Rangel alleged that Raines knew that Rangel had

been attacked previously by fellow inmates and was deliberately

indifferent to his safety and, as a result, Rangel was attacked in

the shower area of his unit by a fellow inmate on June 12, 1996.

At the time of the attack, Rangel was on close custody status and

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the unit was on institutional lockdown.            Rangel testified that

despite the lockdown status, the cell doors on his unit were opened

and he was attacked when he and his cellmate entered the shower

area.

       We review a district court's grant of a Rule 50(a) motion for

judgment as a matter of law de novo, using the same standard

applied in the district court.         RTC v. Cramer, 6 F.3d 1102, 1109

(5th    Cir.    1993).    We   have   considered   the   evidence    and   all

reasonable inferences therefrom in the light most favorable to

Rangel, the party opposing the motion, and find that            reasonable

jurors could not have arrived at a contrary verdict.           Id.    As the

district court found, the most that could be inferred from Rangel’s

evidence was that the cell doors were open due to negligence, and

Raines did not act unreasonably in relying on the security measures

for close custody and institutional lockdown to keep Rangel safe.

See Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995); Farmer v.

Brennan, 511 U.S. 825, 847 (1994).         The district court’s judgment

is AFFIRMED.

       Rangel argues that the district court abused its discretion by

denying his motions for the appointment of trial counsel.            We find

no abuse of discretion in the denial of Rangel’s motion for trial

counsel.       Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

       AFFIRMED.